                                    IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF UTAH


          UNITED STATES OF AMERICA,                                 MEMORANDUM DECISION
                                                                    DENYING GLENDA JOHNSON’S
                                     Plaintiff,                     MOTION FOR PROTECTIVE ORDER

          v.                                                        Case No. 2:15-cv-00828-DN

          RAPOWER-3, LLC, et al.,                                   District Judge David Nuffer

                                     Defendants.


                 Nonparty Glenda Johnson filed a motion (the “Motion”) for a protective order “to reset

      the deposition scheduled [by the Receiver] for February 20, and to define the permitted scope of

      inquiry.” 1 Johnson’s stated grounds for the Motion are that any information she may have is

      protected by the spousal communications privilege.2 Because the Receiver has disavowed any

      intention to ask Johnson about communications that may fall within the scope of this privilege, 2

                 IT IS HEREBY ORDERED that the Motion is DENIED. Unless the Receiver

      otherwise agrees in writing, Johnson must appear for her deposition by no later than March 22,

      2019. Any objection or claim of privilege that she may have to a specific question during the

      deposition may be asserted at the proper time at the deposition in response to such question. 3

                 Signed March 6, 2019.                        BY THE COURT:



                                                              David Nuffer
                                                              United States District Judge



      1
          Motion for Protective Order: Spousal Privilege (“Motion”), at 1-2, docket no. 577, filed February 19, 2019.
      2
       See Receiver’s Memorandum in Opposition to Motion for Protective Order: Spousal Privilege, at 2-3, docket
      no. 587, filed March 5, 2019; E-mail, docket no. 587-1, filed March 5, 2019.
      3
          See FED. R. CIV. P. 30(c)(2).



elm
